[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is a personal injury action in which the plaintiff, a 24 year old woman, was injured when the automobile that the defendant was driving collided suddenly and without warning with the plaintiff's vehicle on November 23, 1996, causing injuries to her cervical spine, thoracic spine and left shoulder. The defendant was defaulted for failure to appear, and the court having found that she is not in the military service based on the affidavit filed by plaintiff's counsel, the above-captioned matter was heard as an uncontested hearing in damages on September 5, 2001.
She had no pain immediately after the accident, but later that day she started to experience pain in her neck and upper back and went to the emergency room of the Windham Hospital where she was examined and given an injection and medication. She went back to the hospital the next day and was given tylenol with codeine for pain. The emergency room report also stated that she had no significant past medical history, and two days later she was examined by Doctor Christopher Sewell who stated that CT Page 15291 she had suffered a cervical strain or sprain with some nerve irritation, and recommended that she continue with muscle relaxants and tylenol with codeine as needed. On December 9, 1996, Doctor Sewell's notes state that she was going to start physical therapy twice a week and that she was having trouble sleeping and had to take percocet in order to get a good night's sleep. He noted that his diagnosis was unchanged, that there was still some nerve irritation in her upper extremity, and that she should continue treatment with her chiropractor and take medications for pain. His notes for that visit also state that she "continues out of work" on the basis of his earlier recommendation.
Doctor Robert DuBois, the treating chiropractor, stated in his report dated January 2, 1997, that she still complained of neck pain, upper back pain and some "sporadic paraesthesia [of her] left arm and shoulder." His objective findings were that her cervical range of motion was markedly reduced due to pain upon flexion and rotation, and that there were "visible and palpable muscle spasms of the posterior cervical musculature on both sides." His diagnosis was that she had sustained a cervical whiplash injury and he also noted in the report that her treatment up to that time had been for the purpose of reducing her symptoms, stabilizing and rehabilitating the injured areas, and the prevention of permanent impairment and disability.
He also stated that she had undergone electrotherapy treatment in order to reduce muscle spasm and pain and to improve circulation to the areas of her injuries and that she would continue to receive therapeutic exercises "to strengthen and to increase the endurance of the specific muscles that have been weakened or injured." He was unable at the time of his report to give an accurate prognosis as to the duration of his treatment but noted that "the healing prognosis for the patient was good." The plaintiff's treatment, which began on December 4, 1996, continued until June 25, 1997.
The court, having reviewed the evidence presented at the hearing in damages, awards the following damages to the plaintiff, Veronica Rivera, as fair, just and reasonable compensation: economic damages for hospital and medical expenses incurred as the result of the accident of November 23, 1996, in the total amount of $2,241.62, as well as noneconomic damages for all nonpecuniary losses including physical pain and suffering and mental and emotional distress in the sum of $8,500.00.
Accordingly, judgment is entered in favor of the plaintiff, Veronica Rivera, against the defendant, Rita Uhler, in the amount of $10,741.62.
Hon. Harry Hammer Judge Trial Referee CT Page 15292